Citation Nr: 1529064	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  09-48 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for tuberculosis.

2. Entitlement to service connection for lung cancer secondary to tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1948 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing was held on September 12, 2014 by means of video conferencing equipment with the Veteran in Montgomery, Alabama, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded this matter in October 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum opinion.

The Veteran was afforded a VA examination in April 2015 to determine the nature and etiology of his tuberculosis and lung cancer.  In the examination and opinion report, the examiner stated that he was unable to find the May 1969 tine test in the medical records.  He stated that if the skin test was in the medical records, that it should be tabbed for his review.  The Board observes that of record is an immunization record, "International Certificates of Vaccination", that has been associated with private treatment records.  This document shows that on May 5, 1969, a Tine test or vaccine was administered.  The outcome of the test is not indicated.  However, since the existence of this test could alter the VA examiner's opinion, the Board finds that a remand for an addendum opinion is necessary.  As such, on remand, the AOJ must identify this record for the examiner's review and ascertain whether the record impacts the examiner's opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the April 2015 examiner to review the immunization record, "International Certificates of Vaccination", which shows a Tine test completed in May 1969.  The examiner must be provided access to the electronic record in VBMS and must be informed that the immunization record is located within VBMS in the file dated as received on September 29, 2014.  If possible, the AOJ should provide a copy of this record to the examiner for review.

After reviewing this immunization record, the examiner must indicate whether changes to any of the opinions he provided in April 2015 are warranted, and support his finding and any additional opinions with rationale.

If the April 2015 examiner is not available to provide the requested addendum, then another VA examiner must be provided access to the electronic claims file and must opine as follows:

The examiner should specifically indicate whether the Veteran currently has tuberculosis, either active or inactive.  If either active or inactive tuberculosis is present, the examiner should offer an opinion as to whether such is at least as likely as not (50 percent or greater probability) related to his military service, to include his alleged positive Tine test from May 1969 and subsequent treatment.  If possible, the examiner should also indicate whether the Veteran manifested active tuberculosis within 3 years of his retirement in June 1968 and, if so, describe the manifestations.

For the Veteran's lung cancer and/or residuals, opine whether it is at least as likely as not (50 percent or greater probability) that the lung cancer is related to service, to include whether it was caused by the Veteran's tuberculosis, if found.

For any other respiratory disorder diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to service.

In the opinion and supporting rationale, the examiner should address the service treatment records dated February 1952, which indicate treatment of upper respiratory problems with X-rays showing pneumonitis and previous histoplasmosis or arrested tuberculosis; the January 1968 retirement examination, which indicates pain or pressure of the chest; the Tine test notation, dated May 5, 1969; and the March 2007 radiology report from Dr. M.N.D., which indicates a possible lung carcinoma and that potential etiology such as an inflammatory process or reactivation of tuberculosis could not be ruled out.

If any of the requested opinions cannot be provided without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Conduct any additional development necessary.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




